FINAL REJECTION
	Introduction
	This Office action is responsive to the amendment filed October 31, 2022 for reissue application no. 16/887,773.  Claims 21, 24, 26, 31 and 36 were amended.  Claims 21-40 are pending.  
Amendments
The amendment ----filed October 31, 2022 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 8,495,673 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
The Application Data Sheet filed August 2, 2022 has been accepted.
  
Applicant’s argument with regards to the declaration identifying what element has been omitted is persuasive.  
However, the declaration fails to identify a claim that the application seeks to broaden.  Applicant directed the Examiner to a Board decision for another reissue application to support his position.  The declaration from that application defers from the instant application and does not apply to this rejection.  In this case, Applicant merely states that “the original patent claims less than patentee had the right to claim,” but does not “identify a claim” as required by MPEP 1414 II (B).  At least one claim must be identified.  

Applicant has amended the specification; therefore, the objection has been withdrawn.

Applicant has amended claim 24; therefore, the objection has been withdrawn.


Applicant’s arguments with respect to claims 23, 28, and 38 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 23, 28, and 38 has been withdrawn. 

35 USC 103(a) rejection
Applicant submits that “Garcea in view of Sugahara does not disclose or suggest CA information including restricted object information regarding an object in which the playback by the client device is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information.”  
The Examiner respectfully disagrees.  Sugahara discloses “CA information including restricted object information regarding an object in which the playback by the client device is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information.”  See Fig. 3; abstract: medium protection data may include information for specifying restricted reproduction of portions of the original signal; col. 5, ll. 4-28 – The medium protection level is expressed by the medium protection data…limitations of reproduction is based upon the film classification system/movie rating system…PG, R, X ratings…medium protection data can assign the medium protection level in units of frames of the video signal.  Also, this information is considered non-functional descriptive material; the receiving, obtaining, and transmitting steps would be performed the same regardless of what data is included in the CA information.

     Applicant asserts that the claim does not recite non-functional descriptive material because “the CA information is functionally used by associated products; for example, obtained and transmitted by the server to control restriction of playback.”   
The Examiner respectfully disagrees.  The claims have been amended to recite “to control restriction of playback at the client device based on the CA information.”  However, the claims recite the intended use language “to control restriction” instead of positively reciting controlling restriction of the playback at the client device.
Applicant argument that “the Office Action puts forth no more the unsubstantiated conclusory statement.” 
However, the Examiner respectfully disagrees.  It has been found that applying known technique of one system resulting in an improvement of another system would have yielded predictable results, thereby rendering a claim obvious.  Such a combination is itself a sufficient reasoning with rationale underpinning to support a finding of obviousness.  

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 
The declaration fails to identify a claim that the application seeks to broaden.   MPEP 1414 II (B).  
Rejection under 35 U.S.C. 251
Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23,26-28, 31-34, and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0127241 to Garcea in view of U.S. Patent No. 6212329 to Sugahara (“Sugahara”).
As per claim 21, Garcea discloses receiving, from the client device, a request for the CA information on a content, the request including an identification (ID) of the content  (paragraphs [0028]- when a user of a client device desires to receive a rating for a program, a request for the rating for the program is sent to community rating system, community rating system receives the request [0040]- a program identifier can be communicated from content provider to client device, which the client device then utilizes to request the corresponding rating information [0047] – user may enter a search requesting using title, keywords); obtaining the CA information on the content corresponding to the ID of the content by using the ID of the content based on the request (paragraph [0048]- in response to the request, the user ratings for the program are accessed); and transmitting the CA information on the content to the client device (paragraph [0049] – the rating accessed are then presented to the requesting user).

Garcea does not expressly disclose transmitting the CA information to control restriction of playback at the client device based on the CA information; the CA information including restricted object information regarding an object in which the playback by the client device is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information, wherein the at least one spatial part on the image of the content corresponding to the CA information is restricted at the client device, and another part on the image of the content that does not correspond to the CA information is reproduced in the client device.
The functional word “to control” has been considered, but does not patentable distinguish the claims from the prior art they fail to add any steps are thereby regarded as intend use language.  A recitation of the intended use of the claimed invention must result in additional steps. See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.)  
	
Sugahara discloses the CA information including restricted object information regarding an object in which the playback by the client device is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information ( Fig. 3; abstract – medium protection data may include information for specifying restricted reproduction of portions of the original signal; col. 5, ll. 4-28 – The medium protection level is expressed by the medium protection data…limitations of reproduction is based upon the film classification system/movie rating system…PG, R, X ratings…medium protection data can assign the medium protection level in units of frames of the video signal).  Also, the examiner notes the step is considered non-functional descriptive material and is not functionally involved in the steps recited.  The receiving, obtaining, and transmitting steps would be performed the same regardless of what data is included in the CA information.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made receive, obtain, and transmit CA information regardless of type of data included because such data does not functionally relate to the steps in the method claimed and because of the subjective interpretation of the data does not patentably distinguish the claimed invention.
As for the feature “wherein the at least one part on the image of the content corresponding to the CA information is restricted at the client device, and another part on the image of the content that does not correspond to the CA information is reproduced in the client device,” this has been considered; however, the “wherein clause” merely expresses the intended  results. See MPEP§ 2111.04. It is not a step that needs to be performed and does not patentable distinguish over the disclosure of the prior art results.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Garcea to include the features of Sugahara.  Applying the known technique of Sugahara into the system of Garcea would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

As per claim 22, Sugahara discloses wherein the CA information comprises viewing restriction information in units of frames of content (col. 5, ll. 25-28 – the medium protection data can assign the medium protection level in units of frames of the video signal). 

As per claim 23, Garcea discloses wherein the CA information is generated at the server based on viewing pattern of a user of the client device for at least one content (paragraph [0020]- a user can enter a rating for a program to indicate how ell he or she likes the program)

Claims 26 is rejected on the same rationale as claim 21 above.
Claim 27 is rejected on the same rationale as claim 22 above.
Claim 28 is rejected on the same rationale as claim 23 above.
	
As per claim 31, Garcea discloses a storage configured to store CA information, communication interface, (Fig. 2, paragraph 238 – rating storage system; Fig.8; paragraphs [0075] & [0078]) and at least one computer hardware processor configured to Fig. 2, 240 – rating retrieval system; Fig. 8; paragraph [0076]): control the communication interface to receive, from the client device, a request for the CA information on a content, the request including an identification (ID) of the content , obtain the CA information on the content corresponding to the ID of the content by using the ID of the content based on the request, and control the communication interface to transmit the CA information on the content to the client device, the CA information including restricted object information regarding an object in which playback is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information, wherein a part of the content corresponding to the CA information is restricted at the client device, another part of the content that does not correspond to the CA information is reproduced in the client device. See claim 21 above.

Claim 32 is rejected on the same rationale as claim 22 above.
Claim 33 is rejected on the same rationale as claim 23 above.
	Claim 34 is rejected on the same rationale as claim 24 above.

As per claim 36, a storage configured to store CA information;communication interface (Fig. 2, paragraph 238 – rating storage system; Fig.8; paragraphs [0075] & [0078]) and at least one computer hardware processor configured to control the communication interface (Fig. 2, 240 – rating retrieval system; Fig. 8; paragraph [0076]);to: transmit, to a server, a request for the CA information on a content, the request including an identification (ID) of the content, based on the CA information on the content corresponding to the ID of the content being obtained at the server, receive the CA information on the content, from the server, the CA information including restricted object information regarding an object in which playback is restricted, temporal information regarding at least one temporal part of the content in which the object is represented and spatial information regarding at least one spatial part on an image of the content corresponding to the temporal information, wherein a part of the content corresponding to the CA information is restricted at the client device, another part of the content that does not correspond to the CA information is reproduced in the client device.  See claim 21 rejection above.
Claim 37 is rejected on the same rationale as claim 22 above.
Claim 38 is rejected on the same rationale as claim 23 above.

Claims 24, 29, and 39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcea and Sugahara as applied to claims 21, 26, and 36 respectively above, and further in view of U.S. Publication No. 2009/0178094 to Thomas.

	Thomas discloses wherein the CA information is described in an extensible markup language (XML) format (paragraph [0082]).  At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the system of Garcea in combination with Sugahara to include the features of Thomas.  One of ordinary skill in the art would have been motivated to do this because having the content information described in XML could be used in validating content and the structure of information. Also, applying the known technique of Thomas into the system of Garcea in combination with Sugahara would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

Claims 25, 30, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcea and Sugahara as applied to claims 21, 26, 31, and 36 respectively above, and further in view of U.S. Patent No. 8,131,763 to Tuscano et al. (“Tuscano”).
	Garcea discloses storing the CA information on the contents (paragraphs [0019] – community rating system stores the rations).  Tuscano discloses in response to the CA information regarding the content being not found, generating the CA information on the content (col. 4, ll. 36-46 -ratings may be predefined for static content… content ratings may include, for example, universal, youth, teen, mature, adult, and banned).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992         

Conferees:                                                                                                                                                                                               
/B. James Peikari/Primary Examiner, Art Unit 3992         

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992